Bentley obtained a judgment against William Cummins, in bis life time, and, after his death, without reviving the judgment against his administrator, issued execution, which was levied upon certain slaves of the deceased. The administrator, upon notice given to the plaintiff, purchasers, and sheriff, moved to quash the writ and return, and set aside the sales. The circuit court sustained the motion. Held, that, “independent of other reasons, the judgment of the court below must be affirmed for the reason that the execution in this case was issued after the death of the party defendant, and before the administrator had been made a party.”